Case 8:16-cv-01371-CJC-KES Document 111 Filed 10/24/18 Page 1 of 2 Page ID #:3785



     1
     2
     3
     4
     5
     6
     7
     8                         UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11    MARILYN COCHOIT, on behalf of   ) Case No. 8:16-cv-01371-CJC-KES
         herself, all others similarly situated, and
                                         )
   12    the general public,             )
                                         ) [PROPOSED]
                                           XXXXXXXX ORDER
   13                        Plaintiff,  ) DISMISSING     ACTION WITH
                                           PREJUDICE     PURSUANT
                                         ) FEDERAL RULE OF CIVIL     TO
   14         vs.                        ) PROCEDURE 41(a)(1)(A)(ii)
   15    SCHIFF NUTRITION                )
         INTERNATIONAL, INC., SCHIFF     )
   16    NUTRITION GROUP, INC., GANEDEN )
         BIOTECH, INC., RECKITT          )
   17    BENCKISER LLC,                  )
                                         )
   18                        Defendants. )
                                         )
   19                                    )
   20
   21
   22
   23
   24
   25
   26
   27
   28

           [PROPOSED]
           XXXXXXXX ORDER DISMISSING ACTION WITH PREJUDICE PURSUANT TO FEDERAL RULE OF
                                   CIVIL PROCEDURE 41(a)(1)(A)(ii)
Case 8:16-cv-01371-CJC-KES Document 111 Filed 10/24/18 Page 2 of 2 Page ID #:3786



     1        Before the Court is the Parties' Joint Stipulation to Dismiss Action with
     2   Prejudice Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Having
     3   found good cause, the Parties' Joint Stipulation is GRANTED and Plaintiff’s
     4   individual claims in this action are hereby DISMISSED WITH PREJUDICE.
     5
     6   IT IS SO ORDERED.
     7
     8
     9                  24
         DATED: October______, 2018          _______________________________
                                                      __________________
   10                                        Honorable Cormac JJ. Carn
                                                                    Carney
                                                                       ney
                                             United States District Court Judge
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               -1-
           [PROPOSED]
           XXXXXXXX ORDER DISMISSING ACTION WITH PREJUDICE PURSUANT TO FEDERAL RULE OF
                                   CIVIL PROCEDURE 41(a)(1)(A)(ii)
